Citation Nr: 1520713	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 26, 2011, and in excess of 50 percent on or after September 26, 2011. 

2.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease prior to September 26, 2011, and in excess of 30 percent on or after September 26, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

During the pendency of the appeal, in an April 2013 rating decision, the RO increased the evaluation of PTSD to 50 percent effective from September 26, 2011.  In addition, the evaluation of ischemic heart disease was increased to 30 percent effective from September 26, 2011. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal in a January 2015 written statement.  He specifically indicated that he was satisfied with the evaluations assigned for his PTSD and ischemic heart disease.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.

The Board acknowledges that the Veteran's representative submitted a recent April 2015 brief.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the April 2015 brief was filed well beyond one year after notice of February 2011 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal. 


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


